Citation Nr: 0529598	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  02-16 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the right forearm with injury to 
Muscle Group VII, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the right forearm with partial 
paralysis of the median nerve, currently evaluated as 30 
percent disabling.

3.  Entitlement to an initial rating in excess of 10 percent 
for a shell fragment wound scar to the right forearm.

4.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from July 1942 to May 
1945.

This matter initially came before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in November 2003.  A transcript of the 
veteran's hearing has been associated with the record.

When the case was before the Board in September 2004, it was 
remanded to the RO for additional development of the record.  
It was returned to the Board for appellate consideration in 
September 2005.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the veteran's claim have been 
completed.  

2.  The veteran's residuals of shell fragment wounds to the 
right forearm with injury to Muscle Group VII most nearly 
approximate moderately severe impairment.

3.  The veteran's residuals of shell fragment wounds to the 
right forearm with partial paralysis of the median nerve more 
nearly approximate severe incomplete paralysis than complete 
paralysis.

4.  The veteran's shell fragment wound scar to the right 
forearm is tender and approximately 18 centimeters in length; 
the scar is not unstable, subject to ulceration, or 
productive of limitation of function.

5.  The veteran's PTSD is manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to depressed mood, anxiety, and sleep impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of shell fragment wounds of the right forearm 
with injury to Muscle Group VII have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.56, 4.59, 4.73, Diagnostic 
Code 5307 (2005).

2.  The criteria for an evaluation of 50 percent for 
residuals of shell fragment wounds of the right forearm with 
injury of the median nerve have not been met.  38 U.S.C.A. § 
1155 (West 2000); 38 C.F.R. §§ 4.7, 4.73, 4.124a, Diagnostic 
Code 8515 (2005).

3.  The criteria for an initial rating in excess of 10 
percent for a shell fragment wound scar to the right forearm 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (2002); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Codes 7803, 7804, 7805 (2005).

4.  The criteria for an initial evaluation of 30 percent for 
PTSD have been met.  38 U.S.C.A. §§  1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.7, 4.126, 4.130 including Diagnostic 
Code 9411 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim for increase was 
received in October 2000, before the enactment of the VCAA.    

At the outset of the veteran's claim, he was informed of the 
evidence necessary to substantiate it.  A Statement of the 
Case, issued in October 2002, provided notice to the veteran 
of the evidence necessary to support his claims.  A 
supplemental statement of the case dated in July 2005 also 
provided notice to the veteran of the evidence of record 
regarding his claim and why this evidence was insufficient to 
award the benefit sought.

Moreover,  letters dated in January 2001 and June 2003 also 
provided notice to the  veteran regarding the evidence 
necessary to substantiate his claim and requested that he 
identify evidence supportive of the claim.  

The Board's September 2004 remand also provided guidance 
pertaining to the evidence and information necessary to 
substantiate the claim.  A September 2004 letter from the 
Appeals Management Center also discussed the evidence of 
record, the evidence necessary to substantiate the veteran's 
claims, and asked that he submit or identify evidence in 
support of his claims. 

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent VA and private treatment records have 
been obtained.  Moreover, the veteran was afforded the 
opportunity to testify before the undersigned in November 
2003.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Legal Criteria

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected disability.  The Board is 
of the opinion that the case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability, except as noted below.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Increased Rating for Shell Fragment Wound Residuals

Review of the veteran's service medical records indicates 
that he sustained a lacerating wound to the ventral aspect of 
the lower third of his right forearm in September 1944 when 
he was hit by 88 millimeter shrapnel.  He was hospitalized 
for two days and the wound was debrided.  He was subsequently 
transferred  to various hospitals.

The veteran was admitted to McCaw General Hospital in January 
1945, with complaints of weakness of the right hand.  In May 
1945 the veteran underwent removal of a scar and painful 
neuroma, with burying of the proximal nerve stump deep in the 
underlying muscles and fascia.  No tendon repair was 
undertaken, as it was determined that the tendon damage was 
of little clinical significance.  The final diagnosis was 
incomplete paralysis of the right median nerve secondary to 
shell fragment wound.  The wound was noted to involve the 
skin, subcutaneous tissue, muscle and nerve.  The discharge 
summary indicates that the disability was manifested by 
paralysis of the intrinsic muscles of the hand innervated by 
the nerve, and hypesthesia over the lateral anterior surface 
of the hand.

Service connection was initially awarded for the residuals of 
the veteran's shell fragment wound in 1945.  The veteran 
sought increased ratings in October 2000.  

On VA examination in April 2001, the veteran gave a history 
of a gunshot wound to his right forearm in service.  He 
reported problems with his right upper extremity since that 
time.  He complained of sharp pain associated with a tingling 
sensation from the elbow down.  He also indicated that he had 
an electric shock sensation with touching in the front of the 
right distal forearm.  He stated that he had been wearing a 
wrist splint for 15 years.  He reported that he had no 
strength in his right upper extremity and that he could not 
pick up objects with his right hand due to weakness and 
increased pain.  He denied the ability to hold the steering 
wheel, pick up a cup of coffee, or perform garden work with 
his right hand due to pain.  He stated that his right hand 
felt cold and that he had experienced numbness associated 
with a  tingling sensation since his injury.  

On physical examination, the circumference of the right 
forearm was slightly less than the left.  Range of motion of 
the right elbow was minus 10 degrees to 130 degrees.  
Supination of the forearm was to 68 degrees and pronation was 
to 80 degrees, with pain at the end of that range.  
Dorsiflexion of the right wrist was to 46 degrees, palmar 
flexion was to 50 degrees, radial deviation was to 12 
degrees, and ulnar deviation was to 18 degrees with pain.  
The veteran could make a complete fist on the left, but could 
not do so on the right.  The examiner noted that his second 
and third fingers were two centimeters from his palm on his 
attempt to make a fist.  There was minimal flexion 
contracture of the proximal interphalangeal joint of the 
right index and middle fingers noted with pain during passive 
stretching.  There was evidence of loss of muscle mass of the 
volar aspect of the right distal forearm in comparison with 
the left side.  Muscle testing revealed 3/5 strength in the 
right grasp and 4/5 strength in the flexor digitorum 
profundus and flexor digitorum sublimis.  Deep tendon 
reflexes were normal.  There was decreased pinprick sensation 
and touch sensation over the right upper extremity from the 
distal forearm down to the right hand.  The examiner noted 
that the veteran appeared to have significant pain with 
supination and pronation of the right forearm.  The examiner 
also indicated that that veteran had limited motion, 
weakness, numbness and pain of the right upper extremity 
secondary to his wound.  The diagnosis was status post 
gunshot wound to the right forearm and right median nerve.  
The examiner also indicated that the veteran had decreased 
sensation, weakness and limited range of motion of the right 
elbow, radioulnar joints, and the right hand.

At his November 2003 hearing, the veteran related the history 
of his injury.  He indicated that he had limitation of motion 
of the right arm, and that he could not use his right hand, 
fully extend his fingers, or make a fist.  

An additional VA examination was carried out in November 
2004.  The veteran indicated that he had experienced problems 
with his right upper extremity since he was wounded.  He 
stated that his disability had worsened since his VA 
examination in 2001.  He complained of constant pain of the 
right upper extremity, from the forearm to the elbow, and 
sometimes up to the shoulder.  Touching in the right distal 
forearm was noted to cause an electric shock sensation.  The 
veteran indicated that he had worn a wrist splint for 17 
years.  He complained of weakness of the right upper 
extremity and an inability to pick up objects with his right 
hand due to weakness and increased pain.  He indicated that 
touching the right forearm produced electrical pain.  He 
reported numbness since his injury, and noted that his hand 
felt cold constantly.  He denied the ability to use his right 
hand for handling small objects and indicated that he could 
not pick up a coffee cup.  He stated that he had worked as a 
fork lift operator for 30 years and had retired in the 1980s.  

On physical examination, the veteran's right forearm measured 
slightly less than his left.  Range of motion testing of the 
right elbow revealed extension to minus 10 degrees and 
flexion to 130 degrees with minimal pain at the end range.  
Supination and pronation were both measured as 68 degrees.  
Dorsiflexion of the right wrist was to 32 degrees, palmar 
flexion was to 50 degrees, radial deviation was to 10 
degrees, and ulnar deviation was to 18 degrees.  Pain was 
noted on ulnar deviation, especially at the end of the range.  
The veteran could not make a complete fist with his right 
hand.  The examiner noted that the second, third and fourth 
fingers were unable to touch the palm by three and one half 
centimeters for the second and third fingers and by one half 
centimeters for the fourth.  The veteran could not touch all 
fingers to his right thumb.  There was a minimal flexion 
contracture of the proximal interphalangeal joint of the 
right index and middle fingers, with pain during passive 
stretching.  There was evidence of loss of muscle mass of the 
volar aspect of the right distal forearm in comparison with 
the left side.  Muscle testing revealed strength of 3-/5 for 
the right grasp, 3/5 for the flexor digitorum profundus of 
the right hand and right wrist flexor, and 4/5 for the flexor 
digitorum sublimis.  Sensation was decreased to pinprick and 
touch from the right elbow down to the hand.  The veteran had 
pain during muscle testing.  The examiner concluded that 
weakness and limitation of motion had increased since the 
veteran's April 2001 examination.  He noted that the veteran 
had limited motion, weakness, numbness and pain due to his 
shell fragment wound.  He concluded that the veteran could 
not use his right hand in any occupation due to weakness, 
limited motion and pain.

Muscle Injury

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

38 C.F.R. § 4.56 provides that moderate muscle disability is 
found where there has been a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  There must be indications of some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  Moderately severe muscle disability is 
found where there has been through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
There must be indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with the sound side must demonstrate 
positive evidence of impairment.  With severe muscle 
disability, there is evidence of wide damage to muscle groups 
in the missile track.  There must be indications on palpation 
of loss of deep fascia or muscle substance, or soft, flabby 
muscles in the wound area.  There must be severe impairment 
of function, that is, strength, endurance and coordination, 
of the involved muscle group.  In addition, X- ray evidence 
of minute multiple scattered foreign bodies, or visible 
evidence of atrophy, may indicate a severe muscle disability.  
38 C.F.R. § 4.56 (2005).

The veteran's shrapnel fragment wound residuals of the right 
forearm are evaluated pursuant to 38 C.F.R. § 4.73, 
Diagnostic Code 5307, which applies to residuals of injury to 
muscle group VII, namely the muscles arising from the 
internal condyle of the humerus.  The function of these 
muscles is flexion of wrist and fingers.  Diagnostic Code 
5307 provides for a 10 percent evaluation for a moderate 
disability, a 30 percent evaluation for a moderately severe 
disability, and a 40 percent evaluation for a severe 
disability of the major arm.  

On review of the evidence pertaining to this claim, the Board 
finds that the currently assigned 30 percent evaluation for 
residuals of gunshot wounds to the right forearm is 
appropriate.  In this regard the Board observes that there is 
no indication that the veteran suffers from loss of deep 
fascia or muscle substance.  The evidence does not 
demonstrate that there are soft, flabby muscles in the wound 
area.  Moreover, the evidence does not demonstrate visible 
signs of atrophy of the veteran's right forearm.  While there 
is positive evidence of impairment on tests of strength, such 
findings are contemplated in the evaluation for moderately 
severe muscle injury.  Accordingly, the Board concludes that 
a rating in excess of 30 percent is not warranted for this 
disability.

Nerve Injury

The neurological component of the veteran's shrapnel fragment 
wound residuals is evaluated pursuant to the criteria for 
partial paralysis of the median nerve.  Incomplete paralysis 
of the median nerve of the major upper extremity warrants a 
10 percent evaluation if it is mild, a 30 percent evaluation 
if it is moderate or a 50 percent evaluation if it is severe.  
A 70 percent evaluation is warranted if the paralysis is 
complete.  With complete paralysis of this nerve, the hand is 
inclined to the ulnar side, the index and middle fingers are 
more extended than normally, there is considerable atrophy of 
the muscles of the thenar eminence, the thumb is in the plane 
of the hand (ape hand); pronation is incomplete and 
defective, there are absence of flexion of index finger and 
feeble flexion of middle finger, there is an inability to 
make a fist, the index and middle fingers remain extended, 
there are an inability to flex the distal phalanx of thumb 
and defective opposition and abduction of the thumb at right 
angles to the palm; flexion of wrist is weakened; and there 
is pain with trophic disturbances.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515.

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. 38 C.F.R. § 
4.124a (2005).

Having carefully reviewed the evidence pertaining to this 
disability, the Board concludes that the veteran's symptoms 
more nearly approximate the criteria for severe incomplete 
paralysis of the median nerve.  The veteran has consistently 
complained of sharp pain to touch, as well as tingling and 
electric shock sensations.  He maintains that he experiences 
weakness, numbness and increased pain on use of his right 
upper extremity.  The veteran cannot make a complete fist 
with his right hand, and he has a flexion contracture of the 
index and middle fingers.  He has indicated that he cannot 
use his right hand to pick up objects or to handle the 
steering wheel of his car.  The November 2004 VA examiner 
concluded that the veteran's symptoms had worsened since the 
April 2001 examination.  He also concluded that the veteran 
could not use his right hand in any occupation due to 
weakness, limited motion and pain.  Having resolved all doubt 
in favor of the veteran, the Board finds that an evaluation 
of 50 percent is appropriate for this disability.

The Board notes, however, that complete paralysis of the 
median nerve that would warrant the next higher rating is not 
shown.  There is no evidence of inclination of the hand to 
the ulnar side, more than normal extension of the fingers or 
absence of index finger flexion.  No more than minimal 
atrophy of any muscle is shown nor is there any significant 
dysfunction or defect of the thumb demonstrated.



Evaluation of Shell Fragment Wound Scar

In a July 2001 rating decision, the RO determined that a 
separate evaluation for the veteran's right forearm scar was 
warranted.  That determination was based upon the April 2001 
VA examination, which indicated a healed 18 centimeter linear 
scar over the anterior aspect of the distal right forearm.  
The scar was sensitive to palpation and touch.  Tapping over 
the area produced an electric shock sensation up and down the 
right forearm.  An additional scar was noted in the volar 
aspect of the mid forearm.  This scar was not sensitive.  The 
scars did not adhere to underlying tissue.  The diagnosis was 
sensitive linear scar of the right distal forearm.  

The veteran did not provide any testimony concerning  his 
scars at the November 2003 hearing.

The November 2004 VA examination report indicates essentially 
the same findings with regard to the veteran's scars as the 
April 2001 examination.   

The Board notes that during the pendency of the veteran's 
appeal, VA's Schedule for Rating Disabilities was amended.  
By regulatory amendment, effective August 30, 2002, changes 
were made to the schedular criteria for evaluating skin 
disabilities, as set forth in 38 C.F.R. §§ 4.118 (2001).  See 
67 Fed. Reg. 49596- 49599 (2002).  

Under the regulations in effect prior to August 30, 2002, 
superficial scars warranted a 10 percent evaluation if they 
are poorly nourished and subject to repeated ulceration or if 
they are tender and painful on objective demonstration.  
Scars could also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, and 7805 (2002).  

The revised Diagnostic Code 7803 provides that superficial, 
unstable scars warrant assignment of a 10 percent evaluation.  
Note (1) defines an unstable scar as one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Note (2) defines a superficial scar as one not 
associated with underlying soft tissue damage.  The revised 
Diagnostic Code 7804 provides that superficial scars that are 
painful on examination warrant a 10 percent evaluation.  Note 
(1) defines a superficial scar as one not associated with 
underlying soft tissue damage.  The revisions continue to 
provide that scars are otherwise rated based on limitation of 
function of affected part pursuant to Diagnostic Code 7805.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2005).  

The veteran's scar is currently evaluated pursuant to 
Diagnostic Code 7804, which provides a 10 percent rating for 
painful, superficial scars.  Having reviewed the evidence 
pertaining to the veteran's claim, the Board concludes that a 
rating in excess of 10 percent for the veteran's scar is not 
warranted.  In this regard, the Board notes that a higher 
evaluation is not available under Diagnostic Code 7803 or 
7804, and there is no objective evidence of functional 
impairment due to the scar, over and above that currently 
evaluated under muscle injury and nerve injury, which would 
warrant a higher evaluation pursuant to Diagnostic Code 7805.  
In sum, the preponderance of the evidence is against this 
claim.

Consideration has been given to assigning a staged rating; 
however, the Board finds that at no time during the period in 
question has the disability warranted an evaluation in excess 
of 10 percent.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Evaluation of PTSD

A February 2001 private treatment note indicates that the 
veteran had symptoms of PTSD, to include anxiety and 
depression, which he masked well.  The provider recommended 
referral and evaluation through VA.  

A VA psychological examination was conducted in April 2001.  
The veteran denied ever having been treated for psychiatric 
or emotional problems.  The examiner noted that the veteran 
had been a machine gunner during World War II.  The veteran 
discussed his combat injury and other events of his service.  
The examiner opined that the veteran tended to minimize the 
frequency, severity and impact of the traumatic events he 
experienced.  The veteran reported that he had been married 
for 56 years, and that he had two children and four 
grandchildren.  He stated that he liked being around people 
and described himself as friendly.  He related that he was a 
member of veterans' organizations and that he liked to be 
active.  On mental status examination, the veteran denied any 
symptoms or suggestion of thought disorder, manic or 
hypomanic episodes.  He denied symptoms of delusions and 
hallucinations.  He denied homicidal or suicidal ideation.  
His hygiene was good and he was oriented.  He reported 
increasing memory problems over the previous few years.  The 
examiner noted that there were no symptoms of obsessive or 
ritualistic behavior.  The veteran denied symptoms suggestive 
of panic attacks, but did state that he sometimes got 
nervous, which resulted in trembling and some shortness of 
breath.  He denied being depressed or significantly anxious.  
He endorsed significant difficulty sleeping, with waking two 
to three times per night, and nightmares most nights.  He 
denied flashbacks, but endorsed avoidance of movies about war 
as well as talking about war, noting that he refused to talk 
about it with anyone.  He stated that he avoided Independence 
Day celebrations because of the associated noise.  He 
indicated that he had a significant startle response.  The 
examiner noted that although the veteran was made uneasy by 
recall of events during combat, he was able to laugh and 
joke.  A personality assessment inventory reflected 
defensiveness, which was consistent with the clinical 
impression of denying the frequency and severity of symptoms.  
The diagnosis was mild PTSD.  The examiner assessed the 
veteran's Global Assessment of Functioning (GAF) as 66.

At his November 2003 hearing, the veteran indicated that he 
had nightmares and that he avoided crowds.  His 
representative suggested that he did not fully disclose his 
symptoms to his medical care providers, and that he was 
uneasy discussing the events of the war.  The veteran 
testified that his symptoms had become worse.  He stated that 
he experienced depression and that his wife noticed his 
symptoms.  He indicated that he didn't sleep well.  

On VA examination in November 2004, the examiner noted that 
the April 2001 examination report indicated that the veteran 
tended to minimize the frequency, severity, and impact of 
traumatic events, possibly making his psychosocial 
functioning appear to be better than it actually was.  The 
veteran reported that he had been married for 59 years and 
that he and his wife got by.  He reported good relationships 
with his children, but that his grandchildren made him 
nervous.  He also indicated that being around more than a 
couple of people at a time made him anxious.  Socially, the 
veteran reported having some contact with friends, but that 
he mainly socialized with his family.  The examiner concluded 
that psychosocially, the veteran was moderately impaired.  On 
mental status examination, the veteran had few words for 
describing how he thought and felt, which created the 
impression of his minimizing the effects of trauma-related 
symptoms on his daily life.  The veteran was correctly 
oriented and displayed no signs of hallucinations or 
delusion.  He reported being depressed.  He also reported 
fluctuating appetite, loss of pleasure, rare crying spells, 
and insomnia.  He denied suicidal or homicidal feelings.  He 
also denied panic attacks.  He reported having nightly combat 
related nightmares and indicated that he woke up from them a 
couple of times per week covered in sweat.  The examiner 
noted, however, that chronic pain and numbness also caused 
sleep problems.  The veteran reported only rare wakeful, 
daytime flashbacks.  He did endorse frequent intrusive 
thoughts and an elevated startle response.  He denied 
hypervigilance.  He reported that anger and irritability were 
problems.  The diagnosis was chronic, mild PTSD.   The 
examiner concluded that the veteran's symptoms had remained 
consistent in severity and frequency since the April 2001 
examination, but warned that the veteran did seem to minimize 
his endorsement of psychological symptoms.  He pointed out 
that the veteran's symptoms impaired his ability to sleep, 
caused frequent re-experiencing of combat related trauma, and 
limited his ability to interact in crowds and with family 
when more than two people were present.  He noted, however, 
that the veteran's chronic pain and worsening health were the 
main problems that he attributed to decreasing functioning.

The veteran's PTSD is currently evaluated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).  Under that criteria, a 10 percent evaluation is 
warranted where there is occupational and social impairment 
due to  mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or when symptoms are 
controlled by continuous medication.  A 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."   Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  A score of 61-70 
is indicated where there are, "Some mild symptoms (e.g., 
depressed mood and mild insomnia OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

On review of the evidence of record, the Board finds that the 
veteran's PTSD most closely approximates the criteria for a 
30 percent disability rating.  In this regard, the Board 
notes the veteran's PTSD has been assessed as mild.  However, 
both VA examiners noted that the veteran seemed to minimize 
the frequency, severity, and impact of traumatic events, 
making his psychosocial functioning appear to be better than 
it actually was.  The veteran suffers from depression, 
disturbances of appetite and sleep, anxiety, and exaggerated 
startle response.  He is subject to frequent re-experiencing 
of combat related trauma, and is limited in his ability to 
interact in crowds and with his family.  In November 2004, 
his GAF score was assessed as 60, indicating moderate 
symptoms.  Accordingly, the Board concludes that the 
veteran's PTSD should be evaluated as 30 percent disabling.

A higher rating of 50 percent is not warranted as the veteran 
does not exhibit such symptoms as flattened affect, 
disturbance of speech, panic attacks, impaired judgment or 
abstract thinking or such difficulty establishing and 
maintaining effective work and social relationships as are 
contemplated by the 50 percent rating.

Consideration has been given to assigning a staged rating; 
however, the Board finds that at no time during the period in 
question has the disability warranted an evaluation in excess 
of 30 percent.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased rating for residuals of a shell 
fragment wound to the right forearm with injury to Muscle 
Group VII is denied.

Entitlement to an evaluation of 50 percent for residuals of a 
shell fragment wound to the right forearm with partial 
paralysis of the median nerve is granted subject to 
regulations governing the payment of monetary awards.

Entitlement to an initial rating in excess of 10 percent for 
a shell fragment wound scar to the right forearm is denied.

Entitlement to an evaluation of 30 percent for PTSD is 
granted subject to regulations governing the payment of 
monetary awards.




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


